EXHIBIT 24.1 POWER OF ATTORNEY We, the undersigned directors of HMN Financial, Inc., hereby constitute Bradley Krehbiel and Jon Eberle, as the true and lawful attorneys with full power to them, and each of them singly, to sign for us and in our names, in the capacities indicated below(i) a Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 filed with the Securities and Exchange Commission (“SEC”) on April 29, 2009 (Registration No.333-158893) to disclose a material change in the plan of distribution for the common shares, par value $0.01 per share, of HMN Financial, Inc. (“Common Shares”) issuable in connection with the HMN Financial, Inc. 2009 Equity Incentive Plan registered under the Registration Statement, and (ii)any and all additional amendments, including post-effective amendments, supplements and exhibits to such Registration Statement; and generally to do all such things in our name and behalf in our capacities as officers and directors to enable HMN Financial, Inc. to comply with the provisions of the Securities Act of 1933 and all requirements of the SEC, hereby ratifying and confirming our signatures as they may be signed by our said attorneys, or any of them, to said Post-Effective Amendment No. 1 to the Registration Statement and any and all additional amendments thereto. Pursuant to the requirements of the Securities Act of 1933, this Power of Attorney has been signed by the following persons in the capacities held on the dates indicated. Signature Title Date /s/ Hugh Smith Chairman of the Board May 26, 2017 Hugh Smith /s/ Allen Berning Director May 26, 2017 Allen Berning /s/ Michael Bue Director May 26, 2017 Michael Bue /s/ Bernard Nigon Director May 26, 2017 Bernard Nigon /s/ Wendy Shannon Director May 26, 2017 Wendy Shannon /s/ Patricia Simmons Director May 26, 2017 Patricia Simmons /s/ Mark Utz Director May 26, 2017 Mark Utz /s/ Hans Zietlow Director May 26, 2017 Hans Zietlow
